Exhibit 10.3

On May 21, 2013, the Company issued two promissory notes to Riverside Fund III,
L.P. in the attached Form of Second Amended and Restated Promissory Note in the
following principal amounts with the following maturity dates:

 

Principal Amount:

  

Maturity Date:

$3,000,000

   September 3, 2014

$150,000

   October 29, 2014

Additionally, the note in the principal amount of $150,000 contains the
following additional clause inserted after the words “Shareholders Agreement” in
the third from last paragraph:

“and the Second and Amended Restated Promissory Note, dated May 21, 2013,
between Maker and Payee”



--------------------------------------------------------------------------------

This second amended and restated promissory note (this “Note”) has not been
registered under the Securities Act of 1933, as amended, or under the securities
laws of any state. No transfer, sale or other disposition of this Note may be
made unless a registration statement with respect to this Note has become
effective under said Act, and such registration or qualification as may be
necessary under the securities laws of any state has become effective, or the
Maker (as defined below) has been furnished with an opinion of counsel
satisfactory to the Maker that such registration is not required.

Payments of principal and interest in respect of this Note are subordinated to
payments of certain other indebtedness of the Maker, as set forth herein.

SECOND AMENDED AND RESTATED PROMISSORY NOTE

Louisville, Colorado

 

$   May 21, 2013 (the “Issue Date”)

FOR VALUE RECEIVED, the undersigned, REAL GOODS SOLAR, INC., a Colorado
corporation (“Maker”), PROMISES TO PAY TO THE ORDER OF RIVERSIDE FUND III, L.P.
or its registered assigns (the “Payee”), the sum of            ($            ),
in lawful money of the United States of America, together with interest on the
unpaid principal amount, all in accordance with the provisions stipulated
herein.

Interest shall accrue on the principal amount of this Note (including all
amounts added to the principal balance hereof as a payment-in-kind of interest
as described below) at the rate of ten percent (10.0%) per annum, compounded
annually, calculated based on a 360-day year, and accruing daily from the Issue
Date until repaid. In the event all or any part of the principal amount of this
Note is repaid on or prior to the one year anniversary of the Issue Date, all
accrued interest on such amount repaid shall be waived.

All unpaid principal (including all amounts added to the principal balance
hereof as a payment-in-kind of interest as described below) and all accrued but
unpaid interest shall mature and become due and payable in full on the earlier
of            , 2014 and the occurrence of a Proceeding (the “Maturity Date”).
For the purposes of this Note, a Proceeding shall mean either (a) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Maker or such
person’s debts, or of a substantial part of such persons assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Maker or for a
substantial part of such person’s assets, and, in any such case, such proceeding
or petition shall continue undismissed for a period of 60 or more days or an
order or decree approving or ordering any of the foregoing shall be entered, or
(b) Maker shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (a) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Maker or for a substantial
part of such person’s assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing.



--------------------------------------------------------------------------------

This Note is one of the promissory notes referred to in that certain
Shareholders Agreement, dated as of December 19, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Shareholders Agreement”), by and among Maker, Riverside Renewable Energy
Investments, LLC and Gaiam, Inc., and is subject to the provisions of the
Shareholders Agreement. All rights and remedies available to Payee under this
Note shall be cumulative of and in addition to all other rights and remedies
granted to Payee at law or in equity.

Maker agrees, and Payee by accepting this Note agrees, that this Note, and the
indebtedness evidenced hereby, including all principal and interest (the
“Subordinated Obligations”), shall be subordinate and junior in right of payment
to the prior payment in full in cash of all indebtedness for borrowed money (the
“Senior Obligations”) owed by Maker to any lenders unaffiliated with Maker (the
“Senior Lenders”), and that such subordination of the payment of the
Subordinated Obligations to the payment in full of the Senior Obligations shall
be subject to customary subordination terms reasonably acceptable to such Senior
Lenders, including the following:

(a) the subordination provisions shall be effective and apply to the
Subordinated Obligations until such time as (i) the Senior Obligations shall be
repaid in full in cash, and (ii) all commitments of the Senior Lenders to make
loans or other credit extensions to or on behalf of Maker shall expire or
terminate (the “Senior Obligations Termination”); and

(b) notwithstanding any provision in this Note to the contrary, prior to the
earlier of the Maturity Date and the Senior Obligations Termination, Payee shall
not ask, demand, sue for, take or receive from Maker or any other person or
entity, directly or indirectly, in cash or other property or by set-off or in
any other manner, and Maker shall not repay, or cause to be repaid, any or all
of the Subordinated Obligations, except under customary terms reasonably
acceptable to the Senior Lenders.

Subject to the foregoing provisions, Maker shall have the right to prepay this
Note at any time without premium or penalty, provided that payments will be
applied first to accrued and unpaid interest on the principal amount and the
balance, if any, to the reduction of principal.

No modification, amendment, termination, or cancellation of any provision of
this Note shall be valid and binding, unless it be in writing and signed by
Maker and Payee. No failure or delay on the part of Payee in exercising any
right, power or privilege hereunder and no course of dealing between Maker and
Payee shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

This Note, together with the Shareholders Agreement, represents the final
agreement between Maker and Payee and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements between Maker and Payee.
There are no unwritten oral agreements between Maker and Payee.



--------------------------------------------------------------------------------

This Note is issued in replacement of and substitution for, but not in repayment
of, the Amended and Restated Promissory Note, dated as of March 27, 2013, in the
original principal amount of $            .

This Note shall be governed by, and construed in accordance with the laws of the
State of Colorado.

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER:

REAL GOODS SOLAR, INC.

By:

 

 

Name: Anthony M. DiPaolo

Title: Chief Financial Officer

Acknowledged and Agreed:

 

PAYEE: RIVERSIDE FUND III, L.P. By:  

    Riverside Partners III, LP, its general partner

By:  

    Riverside Partners III, LLC, its general partner

By:  

 

Name: David Belluck Title: Manager